Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3, 5, 8-9, 12, 14-29 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record includes ZHOU (CN102312719B ), CHEN (WO2001/092442) and PAGGI et al. (U.S. 7976591).
ZHOU teaches a compression ignition engine that functions on a low octane gasoline.  The compression ignition engine is taught to be at a compression ratio of 7-22.
The low octane gasoline is taught to be generally comprised of C6-C12 hydrocarbons and have an octane value of less than 69.  
ZHOU does not explicitly teach adding a combustion improver to the gasoline to lower the octane rating of the gasoline.  
CHEN teaches a method for producing gasoline in which pentane, propane, butane, and the like, are used to adjust the octane number of a fuel along with a high viscosity oil.  The high viscosity oil is taught to include gasoline.  One 
However, neither ZHOU nor CHEN teach the addition of a member of the Markush group comprising nitrates and derivatives thereof, and anilines and derivatives thereof, that is presently claimed.
There is prior art that suggest that nitrates and derivatives and anilines and derivatives would increase the octane number.  PAGGI et al. teach the use of anilines to increase the octane number of gasoline.
Although aniline and nitrates and derivatives thereof are also taught to impart other beneficial properties, it is not obvious to add them to a combustion improver specifically taught to be directed toward lowering the octane number of the gasoline. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING CHEUNG PO whose telephone number is (571)270-5552.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 5712726381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MING CHEUNG PO/Examiner, Art Unit 1771    



/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771